
	
		IV
		112th CONGRESS
		1st Session
		H. RES. 179
		IN THE HOUSE OF REPRESENTATIVES
		
			March 17, 2011
			Mrs. Maloney (for
			 herself, Mr. Bilirakis,
			 Mr. Pallone,
			 Mr. Grimm,
			 Ms. Tsongas, and
			 Mr. Sarbanes) submitted the following
			 resolution; which was referred to the Committee on Foreign
			 Affairs
		
		RESOLUTION
		Recognizing and appreciating the historical
		  significance and the heroic human endeavor and sacrifice of the people of Crete
		  during World War II and commending the PanCretan Association of
		  America.
	
	
		Whereas 2011 marks the 70th anniversary of the heroic
			 Battle of Crete, which took place on the Greek island of Crete during World War
			 II between Nazi German forces and the people of Crete assisted by the Allied
			 armies;
		Whereas the people of Crete fought tenaciously during the
			 Battle of Crete, delaying for two months the Nazi German invasion of
			 Russia;
		Whereas this delay forced Nazi German forces to invade
			 Russia in the face of the brutal Russian winter, changing the final outcome of
			 World War II and leading to the defeat of fascism;
		Whereas many historians agree that the Battle of Crete was
			 one of the most significant battles of World War II;
		Whereas the Battle of Crete involved the first primarily
			 airborne military invasion in history;
		Whereas the Battle of Crete contributed to saving the free
			 world from Nazi German occupation, thus preserving democracy, freedom, and
			 human dignity;
		Whereas the Battle of Crete was the first time the Allied
			 forces utilized intelligence from the deciphered Nazi Enigma code;
		Whereas the Battle of Crete was the first time invading
			 Nazi troops encountered mass resistance from a civilian population, and as a
			 result of the heavy casualties suffered by the parachutists, Hitler forbade any
			 similar future large scale airborne operations;
		Whereas the Cretan Resistance Movement was organized
			 following the invasion to fight the Nazi German occupation of the island of
			 Crete;
		Whereas for 4 years, the Cretan Resistance Movement
			 inflicted heavy casualties upon Nazi German forces, including kidnaping a
			 heavily guarded Nazi German General, setting an example for all of the people
			 of Europe to follow;
		Whereas the people of Crete suffered savage reprisals for
			 their heroic resistance when the Nazi German invaders randomly executed
			 thousands of civilians and burned and destroyed entire communities;
		Whereas many participants in the Battle of Crete and the
			 Cretan Resistance Movement later emigrated to the United States and became
			 American citizens; and
		Whereas many of these citizens became members of the
			 PanCretan Association of America, an organization comprised of Greek Americans
			 with ancestry from the island of Crete and committed to preserving and
			 promoting the rich culture and proud history of Crete: Now, therefore, be
			 it
		
	
		That the House of
			 Representatives—
			(1)observes the memory of the fallen heroes of
			 the Battle of Crete;
			(2)honors the living
			 men and women of Crete who, during World War II, fought an oppressive invader
			 to preserve the ideals of freedom, democracy, and the pursuit of happiness; and
			(3)commends the
			 PanCretan Association of America for preserving and promoting the history of
			 Crete and its people.
			
